MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). The petition for review is dismissed for lack of jurisdiction as to petitioners Maria De Jesus Garcia, Agency No. A96-347-892, and Carlos Bernardo Onofre, Agency No. A96-347893.
In addition, with respect to petitioners, Diana Patricia Duran Garcia, Agency No. A96-347-894, and Daniel Duran Garcia, Agency No. A96-347-985, the court grants respondent’s motion for summary denial of the petition for review because these petitioners lack a qualifying relative under the statute and are therefore ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.